DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/19/2020 does not place the application in condition for allowance.
	The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The art rejections over Hiroyama in view of Ren are withdrawn due to Applicant’s amendment.
	The previous art rejections over Hiroyama in view of Stark and Horio are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 11-14, 17-28, 32-35, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0218796 to Hiroyama (of record), and further in view of US PGPub 2006/0151021 to Stark (of record) and JP10321919A to Horio (of record, machine translation, also of record, relied upon herein).
	Regarding claims 1, 11-14, 17-23, and 38, Hiroyama teaches a thermoelectric leg element (Fig. 1) comprising
a thermoelectric material layer 3 including Bi and Te (¶0032 recites that the material of layer 3 are BiTeSb, Bi2Te3 in some embodiments)
a first metal layer 8 and a second metal layer 6 respectively disposed on a first surface and a second surface of the thermoelectric material layer 3 (¶0029 recites that elements 6, 8 are formed of a number of materials which a skilled artisan would understand to be metal; ¶0038).
Hiroyama teaches that a first metal adhering layer is interposed between the first metal layer 8 and thermoelectric material layer 3, and a second metal adhering layer is interposed between the second metal layer 6 and the thermoelectric material layer 3 (metal layers not shown in Fig. 1 but discussed in ¶0039, 0040). 
Hiroyama does not teach that the thermoelectric leg includes a first bonding layer, a second bonding layer, or the claimed weight contents of Bi and Te.
Stark teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a p-type thermoelectric material layer including Bi and Te to be comprised of Bi0.3Sb1.7Te3 + 18 at% Te excess (¶0069), because such a thermoelectric material has enhanced thermoelectric properties. Such an alloy has a Bi weight content of 8%, and a Te weight content of 65% (this was done by calculating the weight of one mole of Bi0.3Sb1.7Te3, composed of 5 atoms, and adding the weight of 0.18*5=0.9 moles of Te, calculating the weight of 0.3 moles of Bi and dividing it by the previously determined sum of weights, and calculating the weight of 3.9 moles of Te and dividing it by the previously determined sum of weights).
Horio teaches similar first and second metal adhering layers (portion 2c of Fig. 1(b) would be understood by a skilled artisan to be found at both end surfaces of a thermoelectric material layer 1 in the same way as the first and second metal adhering layers of Hiroyama; portion 2c has a low proportion of elements other than Ni, ¶0006, 0013, 0016), and further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a first and second bonding layer (bonding layer illustrated as 2a/2b in Fig. 1b, ¶0012), both including Te, interposed between a thermoelectric material layer comprised of Bi and Te and the respective first and second metal adhering layers in order to produce a high bond strength and low resistance between the adhering layers and the thermoelectric material.
Based on the reasoning and citations above, the first bonding layer of modified-Hiroyama is interposed between the thermoelectric material layer and the first metal layer and includes Te, and the second bonding layer is interposed between the thermoelectric material layer and the second metal layer and includes Te.
Accordingly, the first metal adhering layer of modified-Hiroyama is interposed between the first metal layer and the first bonding layer, and is therefore interpreted to read on the first plated layer, and second metal adhering layer is interposed between the second metal layer and the second bonding layer, and is interpreted to read on the second plated layer. The limitation of a plated layer is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	A composition at a center of a thermoelectric material layer is not precisely taught by the references. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of the thermoelectric material layer of modified-Hiroyama is Bi0.3Sb1.7Te3 + 18 at% Te excess, which has a weight content of Te (65%) that is higher than a weight content of Bi (8%). Similarly, a skilled artisan is provided no motivation to change a composition of the thermoelectric layer throughout its thickness, and therefore the composition at interfaces between the thermoelectric material layer and the first (second) bonding layer (analogous to the interface between 1 and 2a of Fig. 1b of Horio) would be formed to be stoichiometric as well. Therefore, since the stoichiometric weight content of Te in the thermoelectric layer of modified-Hiroyama is higher than the stoichiometric weight content of Bi, a weight content of Te is higher than a weight content of Bi from a center of the thermoelectric material layer to an interface between the thermoelectric material layer and the first bonding layer, and a weight content of Te is higher than a weight content of Bi from the center of the thermoelectric material layer to an interface between the thermoelectric material layer and the second bonding layer.	Similarly, as it has been established that there is no motivation to change the composition of the thermoelectric material layer throughout its thickness, a weight content of Bi at the interface between the thermoelectric material layer and the first bonding layer is 1 times a weight content of Bi at the center of the thermoelectric material layer, and a weight content of Bi at the interface between the thermoelectric material layer and the second bonding layer is 1 times a weight content of Bi at the center of the thermoelectric material layer.
	Horio teaches that the at% of Bi, Te, Se, and/or Sb in the bonding layers is to rise no higher than 50% (¶0006, 0016). Further, several examples of bonding layers (such as Examples 10-18 of Table 1, etc.) have no Bi at all, yet still produce good adhesion properties and acceptable resistance (Table 10, ¶0031-0035). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first bonding layer and second bonding layer to have no Bi because such bonding layers produce good adhesion and resistance properties. As such, a region having the highest Bi weight content within the thermoelectric material layer, the first bonding layer, and the second bonding layer is necessarily disposed in the thermoelectric material layer.
Horio teaches that the analogous first (second) metal adhering layer of that invention (element 2c of Fig. 1(b)), defined to improve adhesion to a thermoelectric material layer comprised of Bi and Te (analogous to element 1 of Fig. 1(b) of Horio) includes Ni (¶0016). Therefore the first and second plated layers of modified-Hiroyama include Ni. Horio teaches that the analogous first (second) bonding layer of Horio (element 2a/2b of Fig. 1(b)) includes Ni, as well as Te up to 50 at% in embodiments (Examples 10-18 of Table 1). Therefore the first and second bonding layers of modified-Hiroyama further include the at least one metal (Ni) included in the first plated layer and the second plated layer. As noted, a skilled artisan would form an embodiment of a first and second bonding layer of modified-Hiroyama of only Ni and Te, with Te present up to 50 at%, in order to achieve the desired benefits. Ni has an atomic weight of 58.69 g/mol, and Te has an atomic weight of 127.6 g/mol. Therefore a bonding layer that is formed of only Ni and Te and is between 32 at% Te and 50 at% Te, a range which is within the scope of Horio’s teachings as producing benefits, has a weight content of Te that is higher than a weight content of the at least one metal included in the first plated layer, in the first/second bonding layer. As such, the claimed composition of the first bonding layer and the second bonding layer are obvious over the cited combination of references.
	Per claim 11, 18, and 19, modified-Hiroyama teaches the limitations of claim 1. Horio teaches a first bonding layer and second bonding layer (each analogous to 2a/2b of Fig. 1a) that respectively have an interface between the first plated layer and the second plated layer, and also have an interface with the thermoelectric material layer. Horio teaches that an at% of Te in portion 2a of the bonding layers should be between 0.5 and 50, and an at% of Te in portion 2b of the bonding layers should be less than that of portion 2a, but not lower than 0.5 at% (¶0016, 0017). As noted above, Horio teaches several specific examples (such as Examples 10-18 of Table 1) which are composed of only Ni and Te. While Horio does not specifically compare a weight content of Te at an interface between the first (second) bonding layer and the first (second plating layer) to a weight content of Te at an interface between the first (second) bonding layer and the thermoelectric material layer, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the weight content at these locations in order optimize adhesion and resistance (¶0012, 0013). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As such, the claimed comparison of weight contents of Te at the interfaces recited in claims 11, 18, and 19 are obvious.
Per claim 12, modified-Hiroyama teaches the limitations of claim 1. As previously reasoned, the weight content of Te in the bonding layer includes a range of between 32 at% Te and 50 at% Te. Therefore, a skilled artisan would understand that the weight content of Te at the interface between the thermoelectric material layer and the first bonding layer (at the interface of analogous layers 1 and 2a in Fig. 1(b) of Horio) can be within that range. Additionally, Horio teaches that the weight content of Te can be lowered in steps toward the interface between the first bonding layer and the first plated layer (at the interface of layers 2b and 2c in Fig. 1(b), ¶0016), and that the degrees of change in the weight content of Te toward that would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary in order to optimize electrical properties of a thermoelectric leg (¶0017). Therefore, forming a weight content of Te at a certain point from the interface between the thermoelectric material layer and the first bonding layer to the interface between the first bonding layer and the first plated layer to be 0.8 to 1 times a weight content of Te at the interface between the thermoelectric material layer and the first bonding layer is an obvious result of optimizing electrical properties.
Per claim 13, modified-Hiroyama teaches the limitations of claim 1. The thermoelectric material layer of modified-Hiroyama further includes Sb (see previously cited passages of Stark).
Per claim 14, modified-Hiroyama teaches the limitations of claim 1. A composition at or near a center of a thermoelectric material layer is not precisely taught by the references. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of the thermoelectric material layer of modified-Hiroyama is Bi0.3Sb1.7Te3 + 18 at% Te excess. Similarly, a skilled artisan is provided no motivation to change a composition of the thermoelectric layer throughout its thickness, and therefore the composition at interfaces between the thermoelectric material layer and the first bonding layer (analogous to the interface between 1 and 2a of Fig. 1b of Horio) would be formed to be stoichiometric as well. Therefore, a weight content of Te at a certain point from the center of the thermoelectric material layer to the interface between the thermoelectric material layer and the first bonding layer is 1 times a weight content of Te at the center of the thermoelectric material layer.
Per claims 17 and 21, modified-Hiroyama teaches the limitations of claim 1. Hiroyama teaches that the first metal layer 8 and the second metal layer 6 include copper (¶0029). Further, Hiroyama teaches that the first metal layer 8 and the second metal layer 6 may include a combination of metals selected from the group comprising copper and aluminum. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first metal layer and second metal layer to include copper and aluminum because it would have merely required the choice of known materials for their art-recognized purposes. 
Additionally, Horio teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first plated layer and the second plated layer to include Ni, because it would have merely required the choice of a known material for its art-recognized purpose. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claim 20, modified-Hiroyama teaches the limitations of claim 1. Horio teaches a first bonding layer and second bonding layer (each analogous to 2a/2b of Fig. 1a) that respectively have an interface between the first plated layer and the second plated layer. Horio teaches that an at% of Te in portion 2b of the bonding layers, which contacts the interface with the first and second plated layer, should be between 0.5 and 50, and less than that of portion 2a (¶0016, 0017). As noted above, Horio teaches several specific examples (such as Examples 10-18 of Table 1) which are composed of only Ni and Te. The atomic weight of Ni is 58.69 au, and the atomic weight of Te is 127.6, therefore any layer formed of only Ni and Te that is less than ~30 at% Te has a weight content of Ni that is greater than a weight content of Te. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Therefore, modified-Hiroyama renders obvious the limitation “wherein: the interface between the first bonding layer and the first plated layer is a region in which a weight content of at least one metal selected from the first plated layer is greater than a weight content of Te; and the interface between the second bonding layer and the second plated layer is a region in which a weight content of at least one metal selected from the second plated layer is greater than a weight content of Te”.
Per claim 22, modified-Hiroyama teaches the limitations of claim 1. The thermoelectric material layer of modified-Hiroyama is in direct contact with the first bonding layer (see Fig. 1(b) of Horio, which illustrates bonding layer 2a/2b contacting thermoelectric material layer 1), the thermoelectric material layer is in direct contact with the second bonding layer, the first bonding layer is in direct contact with the first plated layer (see Fig. 1(b) of Horio, which illustrates plated layer 2c contacting bonding layer 2a/2b), and the second bonding layer is in direct contact with the second plated layer (see cited passages of Hiroyama and Horio).
	Per claims 23 and 38, modified-Hiroyama teaches the limitations of claim 1. A composition at a center of a thermoelectric material layer is not precisely taught by the references. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of the thermoelectric material layer of modified-Hiroyama is Bi0.3Sb1.7Te3 + 18 at% Te excess. Similarly, a skilled artisan is provided no motivation to change a composition of the thermoelectric layer throughout its thickness, and therefore the composition at interfaces between the thermoelectric material layer and the first (second) bonding layer (analogous to the interface between 1 and 2a of Fig. 1b of Horio) would be formed to be stoichiometric as well. Therefore, a weight content of Bi (Te) at the interface between the thermoelectric material layer and the first bonding layer is 1 times a weight content of Bi (Te) at the center of the thermoelectric material layer, and a weight content of Bi (Te) at the interface between the thermoelectric material layer and the second bonding layer is 1 times a weight content of Bi (Te) at the center of the thermoelectric material layer.
Regarding claim 24-28, 32-35, and 39, Hiroyama teaches a thermoelectric element (Fig. 1) comprising
a first substrate 2 (¶0028)
a plurality of P-type thermoelectric legs 3 and a plurality of N-type thermoelectric legs 4 alternately disposed on the first substrate 2 (¶0029)
a second substrate 7 disposed on the plurality of P-type thermoelectric legs 3 and the plurality of N-type thermoelectric legs 4 (¶0036)
a first plurality of electrodes 8 which connect the plurality of P-type thermoelectric legs 3 and the plurality of N-type thermoelectric legs 4 in series with the first substrate 2 (electrodes 8 connect legs 3 and 4 in series, ¶0037; the electrodes 8 abut substrate 2 and are therefore “with the first substrate”)
a second plurality of electrodes 6 which connect the plurality of P-type thermoelectric legs 3 and the plurality of N-type thermoelectric legs 4 in series with the second substrate 7 (see ¶0037 and reasoning above)
wherein each of the plurality of P-type thermoelectric legs 3 and the plurality of N-type thermoelectric legs 4 includes a thermoelectric layer including Bi and Te (¶0032, 0033, recite that the material of legs 3 and 4 may be BiTeSb, Bi2Te3 and BiTeSb, Bi2Te3, respectively) a first metal layer (9a for leg 3, 9c for leg 4) and a second metal layer (9b for leg 3, 9d for leg 4) respectively disposed on a first surface and a second surface of the thermoelectric material layer (¶0038), a first metal adhering layer interposed between the first metal layer and the thermoelectric material layer, and a second metal adhering layer interposed between the second metal layer and the second bonding layer (metal adhering layers are analogous to metal layers not specifically illustrated, discussed in ¶0039, 0040).
Hiroyama does not teach that one or each thermoelectric leg includes a first bonding layer including Te, second bonding layer including Te, or the claimed weight contents of Bi and Te.
Stark teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the p-type thermoelectric material layers including Bi and Te to be comprised of Bi0.3Sb1.7Te3 + 18 at% Te excess (¶0069), because such a thermoelectric material has enhanced thermoelectric properties. Such an alloy has a Bi weight content of 8%, and a Te weight content of 65% (this was done by calculating the weight of one mole of Bi0.3Sb1.7Te3, composed of 5 atoms, and adding the weight of 0.18*5=0.9 moles of Te, calculating the weight of 0.3 moles of Bi and dividing it by the previously determined sum of weights, and calculating the weight of 3.9 moles of Te and dividing it by the previously determined sum of weights). Similarly, Stark teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a n-type thermoelectric material layer including Bi and Te to be comprised of Bi2Te2.7Se0.3 + 22 at% Te0.9Se-0.1 excess (¶0070), because such a thermoelectric material has enhanced thermoelectric properties. Such an alloy has a Bi weight content of 45%, and a Te weight content of 51% (this was done by calculating the weight of one mole of Bi2Te2.7Se0.3, composed of 5 atoms, and adding the weight of 0.22*5*0.9= 0.99 moles of Te and 0.22*5*0.1= 0.11 moles of Se, calculating the weight of 2 moles of Bi and dividing it by the previously determined sum of weights, and calculating the weight of 3.69 moles of Te and dividing it by the previously determined sum of weights).
Horio teaches similar first and second metal adhering layers (portion 2c of Fig. 1(b) would be understood by a skilled artisan to be found at both end surfaces of a thermoelectric material layer 1 in the same way as the first and second metal adhering layers of Hiroyama; portion 2c has a low proportion of elements other than Ni, ¶0006, 0013, 0016), and further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a first and second bonding layer (bonding layer illustrated as 2a/2b in Fig. 1b, ¶0012), both including Te, interposed between each of the thermoelectric material layers comprised of Bi and Te and the respective first and second metal adhering layers in order to produce a high bond strength and low resistance between the adhering layers and the thermoelectric material.
Based on the reasoning and citations above, each first bonding layer of modified-Hiroyama is interposed between the corresponding thermoelectric material layer and the corresponding first metal layer and includes Te, and each second bonding layer is interposed between the corresponding thermoelectric material layer and the second metal layer and includes Te.
Accordingly, each first metal adhering layer of modified-Hiroyama is interposed between the corresponding first metal layer and the corresponding first bonding layer, and is therefore interpreted to read on the first plated layer, and each second metal adhering layer is interposed between the corresponding second metal layer and the corresponding second bonding layer, and is interpreted to read on the second plated layer. The limitation of a plated layer is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
A composition at a center of each thermoelectric material layer is not precisely taught by the references. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of the p-type thermoelectric material layers of modified-Hiroyama is Bi0.3Sb1.7Te3 + 18 at% Te excess, which has a weight content of Te (65%) that is higher than a weight content of Bi (8%), and a composition at a center of the n-type thermoelectric material layers of modified-Hiroyama is Bi2Te2.7Se0.3 + 22 at% Te0.9Se-0.1 excess, which has a weight content of Te (51%) that is higher than a weight content of Bi (45%). Similarly, a skilled artisan is provided no motivation to change a composition of the thermoelectric layer throughout its thickness, and therefore the composition at interfaces between the thermoelectric material layers and the first (second) bonding layer (analogous to the interface between 1 and 2a of Fig. 1b of Horio) would be formed to be stoichiometric as well. Therefore, since the stoichiometric weight content of Te in the thermoelectric layer of modified-Hiroyama is higher than the stoichiometric weight content of Bi, for each of the plurality of p-type thermoelectric layers and each of the plurality of n-type thermoelectric layers, a weight content of Te is higher than a weight content of Bi from a center of the thermoelectric material layer to an interface between the thermoelectric material layer and the first bonding layer, and a weight content of Te is higher than a weight content of Bi from the center of the thermoelectric material layer to an interface between the thermoelectric material layer and the second bonding layer.	Similarly, as it has been established that there is no motivation to change the composition of the thermoelectric material layer throughout its thickness, for each of the plurality of p-type thermoelectric layers and each of the plurality of n-type thermoelectric layers, a weight content of Bi at the interface between the thermoelectric material layer and the first bonding layer is 1 times a weight content of Bi at the center of the thermoelectric material layer, and a weight content of Bi at the interface between the thermoelectric material layer and the second bonding layer is 1 times a weight content of Bi at the center of the thermoelectric material layer.
	Horio teaches that the at% of Bi, Te, Se, and/or Sb in the bonding layers is to rise no higher than 50% (¶0006, 0016). Further, several examples of bonding layers (such as Examples 10-18 of Table 1, etc.) have no Bi at all, yet still produce good adhesion properties and acceptable resistance (Table 10, ¶0031-0035). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first bonding layer and second bonding layer to have no Bi because such bonding layers produce good adhesion and resistance properties. As such, a region having the highest Bi weight content within the thermoelectric material layer, the first bonding layer, and the second bonding layer is necessarily disposed in the thermoelectric material layer.
Horio teaches that the analogous first (second) metal adhering layers of that invention (element 2c of Fig. 1(b)), defined to improve adhesion to a thermoelectric material layer comprised of Bi and Te (analogous to element 1 of Fig. 1(b) of Horio) includes Ni (¶0016). Therefore the first and second plated layers of modified-Hiroyama include Ni. Horio teaches that the analogous first (second) bonding layer of Horio (element 2a/2b of Fig. 1(b)) includes Ni, as well as Te up to 50 at% in embodiments (Examples 10-18 of Table 1). Therefore the first and second bonding layers of modified-Hiroyama further include the at least one metal (Ni) included in the first plated layer and the second plated layer. As noted, a skilled artisan would form an embodiment of a first and second bonding layers of modified-Hiroyama of only Ni and Te, with Te present up to 50 at%, in order to achieve the desired benefits. Ni has an atomic weight of 58.69 g/mol, and Te has an atomic weight of 127.6 g/mol. Therefore a bonding layer that is formed of only Ni and Te and is between 32 at% Te and 50 at% Te, a range which is within the scope of Horio’s teachings as producing benefits, has a weight content of Te that is higher than a weight content of the at least one metal included in the first plated layer, in the first/second bonding layer. As such, the claimed composition of the first bonding layers and the second bonding layers are obvious over the cited combination of references.
Per claims 25, 32, and 33, modified-Hiroyama teaches the limitations of claim 24. Horio teaches a first bonding layer and second bonding layer (each analogous to 2a/2b of Fig. 1a) that respectively have an interface between the first plated layer and the second plated layer, and also have an interface with the thermoelectric material layer. Horio teaches that an at% of Te in portion 2a of the bonding layers should be between 0.5 and 50, and an at% of Te in portion 2b of the bonding layers should be less than that of portion 2a, but not lower than 0.5 at% (¶0016, 0017). As noted above, Horio teaches several specific examples (such as Examples 10-18 of Table 1) which are composed of only Ni and Te. While Horio does not specifically compare a weight content of Te at an interface between the first (second) bonding layer and the first (second plating layer) to a weight content of Te at an interface between the first (second) bonding layer and the thermoelectric material layer, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the weight content at these locations in order optimize adhesion and resistance (¶0012, 0013). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As such, the claimed comparison of weight contents of Te at the interfaces recited in claims 25, 32, and 33 are obvious.
Per claim 26, modified-Hiroyama teaches the limitations of claim 24. As previously reasoned, the weight content of Te in the bonding layer includes a range of between 32 at% Te and 50 at% Te. Therefore, a skilled artisan would understand that the weight content of Te at the interface between the thermoelectric material layer and the first bonding layer (at the interface of analogous layers 1 and 2a in Fig. 1(b) of Horio) can be within that range. Additionally, Horio teaches that the weight content of Te can be lowered in steps toward the interface between the first bonding layer and the first plated layer (at the interface of layers 2b and 2c in Fig. 1(b), ¶0016), and that the degrees of change in the weight content of Te toward that would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary in order to optimize electrical properties of a thermoelectric leg (¶0017). Therefore, forming a weight content of Te at a certain point from the interface between the thermoelectric material layer and the first bonding layer to the interface between the first bonding layer and the first plated layer to be 0.8 to 1 times a weight content of Te at the interface between the thermoelectric material layer and the first bonding layer is an obvious result of optimizing electrical properties.
Per claim 27, modified-Hiroyama teaches the limitations of claim 24. For each of the p-type thermoelectric material layers, the thermoelectric material layer of modified-Hiroyama further includes Sb (see previously cited passages of Stark). For each of the n-type thermoelectric material layers, the thermoelectric material layer of modified-Hiroyama further includes Bi and Te (see previously cited passages of Stark).
Per claim 28, modified-Hiroyama teaches the limitations of claim 24. A composition at or near a center of a thermoelectric material layer is not precisely taught by the references. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of the thermoelectric material layer of modified-Hiroyama is Bi0.3Sb1.7Te3 + 18 at% Te excess or Bi2Te2.7Se0.3 + 22 at% Te0.9Se-0.1 excess. Similarly, a skilled artisan is provided no motivation to change a composition of the thermoelectric layer throughout its thickness, and therefore the composition at interfaces between the thermoelectric material layer and the first bonding layer (analogous to the interface between 1 and 2a of Fig. 1b of Horio) would be formed to be stoichiometric as well. Therefore, a weight content of Te at a certain point from the center of the thermoelectric material layer to the interface between the thermoelectric material layer and the first bonding layer is 1 times a weight content of Te at the center of the thermoelectric material layer.
Per claim 34, modified-Hiroyama teaches the limitations of claim 30. Horio teaches each first bonding layer and each second bonding layer (each analogous to 2a/2b of Fig. 1a) respectively have an interface between the corresponding first plated layer and the corresponding second plated layer. Horio teaches that an at% of Te in portion 2b of the bonding layers, which contacts the interface with the first and second plated layer, should be between 0.5 and 50, and less than that of portion 2a (¶0016, 0017). As noted above, Horio teaches several specific examples (such as Examples 10-18 of Table 1) which are composed of only Ni and Te. The atomic weight of Ni is 58.69 au, and the atomic weight of Te is 127.6, therefore any layer formed of only Ni and Te that is less than ~30 at% Te has a weight content of Ni that is greater than a weight content of Te. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Therefore, modified-Hiroyama renders obvious the limitation “wherein: the interface between the first bonding layer and the first plated layer is a region in which a weight content of at least one metal selected from the first plated layer is greater than a weight content of Te; and the interface between the second bonding layer and the second plated layer is a region in which a weight content of at least one metal selected from the second plated layer is greater than a weight content of Te”.
Per claim 35, modified-Hiroyama teaches the limitations of claim 24. The first substrate 2 and the second substrate 7 each include a metal, aluminum, in an embodiment (¶0028, 0036).
	Per claim 39, modified-Hiroyama teaches the limitations of claim 24. A composition at a center of a thermoelectric material layer is not precisely taught by the references. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of each p-type thermoelectric material layer of modified-Hiroyama is Bi0.3Sb1.7Te3 + 18 at% Te excess, and a composition at a center of each n-type thermoelectric material layer of modified-Hiroyama is Bi2Te2.7Se0.3 + 22 at% Te0.9Se-0.1 excess. Similarly, a skilled artisan is provided no motivation to change a composition of the thermoelectric layer throughout its thickness, and therefore the composition at interfaces between the thermoelectric material layer and the first (second) bonding layer (analogous to the interface between 1 and 2a of Fig. 1b of Horio) would be formed to be stoichiometric as well. Therefore, a weight content of Te at the interface between the thermoelectric material layer and the first bonding layer is 1 times a weight content of Te at the center of the thermoelectric material layer, and a weight content of Te at the interface between the thermoelectric material layer and the second bonding layer is 1 times a weight content of Te at the center of the thermoelectric material layer.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyama, Stark, and Horio as applied to claim 24 above, and further in view of US PGPub 2014/0315345 to Petkie.
Regarding claim 31, modified-Hiroyama teaches the limitations of claim 24. Hiroyama teaches that the first metal layer and second metal layer are formed of a solder (¶0038), but does not teach that they are formed of the claimed materials. Petkie teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a metal layer of a copper alloy solder in order to reduce an amount of voids at an interface with the layer (¶0112, 0113).

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyama, Stark, and Horio as applied to claim 35 above, and further in view of US PGPub 2016/0133815 to Akabane (of record).
Regarding claim 36, modified-Hiroyama teaches the limitations of claim 35. The references do not teach that one of the first substrate and the plurality of first electrodes and the second substrate and the plurality of second electrodes includes a dielectric layer therebetween. Akabane teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a dielectric layer between the first substrate and the plurality of first electrodes and/or the second substrate and the plurality of second electrodes in order to take advantage of the heat radiation properties of a metallic portion of a substrate (¶0020, 0051).
Regarding claim 37, modified-Hiroyama teaches the limitations of claim 35. The references do not teach that the volume, thickness, and/or areas of the first substrate and second substrate are different. Akabane teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a first substrate to be a different area than a second substrate (as illustrated in Figs. 1-3) in order to include a temperature detection element and allow for temperature control (¶0005, 0018, 0019, 0024).

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Applicant comments in the middle of p. 16 of the Remarks that Hiroyama does not disclose that the metal layer includes Te. No claim recites that the metal layer comprises Te. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Horio discloses that the amount of Te in a bonding layer should not exceed 50 at%. The Examiner agrees; however, the claims recite a weight content of Te, not a molar or atomic content. A skilled artisan would form an embodiment of a first and second bonding layer of modified-Hiroyama of only Ni and Te, with Te present up to 50 at%, in order to achieve the desired benefits. Ni has an atomic weight of 58.69 g/mol, and Te has an atomic weight of 127.6 g/mol. Therefore a bonding layer that is formed of only Ni and Te and is between 32 at% Te and 50 at% Te, a range which is within the scope of Horio’s teachings as producing benefits, has a weight content of Te that is higher than a weight content of the at least one metal included in the first plated layer, in the first/second bonding layer.
Applicant argues at the top of p. 18 that the combination of Hiroyama, Horio, and Stark do not disclose the content of Bi at the center of the thermoelectric material layer and at the interface between the thermoelectric material layer and the bonding layer. However, a skilled artisan would form the thermoelectric material layer to be as close to stoichiometric as possible to take advantage of the improved thermoelectric properties of the material taught by Stark; therefore the composition at a center of the thermoelectric material layer of modified-Hiroyama and at the interface between the thermoelectric material layer and the bonding layer is the stoichiometric composition. 	Applicant argues in the middle of p. 18 that Hiroyama does not teach or suggest the claimed first and second metal layers and that Hirayama’s elements 6, 8, 9a-9d do not read on the claimed metal layers. However, the first and second metal layers are claimed solely with respect to their position with respect to other layers. The term “metal layer” implies that the layer is made of a metal or has metal properties, but no additional structure or composition is claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726